Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 08/25/2020. Currently claims 1-13 are pending in the application.
  

Claim Objections

Claim 1 is objected to because of the following informalities: Where it recites “the first inwherein” in lines 15-16 should be “the first insulating layer, wherein”.  Appropriate correction is required.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-15 of U.S. Patent No. US 10804503 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because: Claims 1-13 of this application recites elements of a light emitting device that are recited in different claims of U.S. Patent No. US 10804503 B2.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAZAKI et al (US 20100163859 A1).

Regarding claim 8, Figure 6 of YAMAZAKI discloses a light-emitting device comprising: 
a light-emitting portion (314); and 
a non-light-emitting portion (313); 
a first flexible substrate (309); 
a second flexible substrate (300) over the first flexible substrate; 
a first bonding layer (308); 
a second bonding layer (301+302); 
a first insulating layer (307); and 
a first functional layer (layer between 303 to 307), 
wherein the non-light-emitting portion (313) is between the light-emitting portion (314) and an edge of the light-emitting device (305), 
wherein the first bonding layer (308) is between the first flexible substrate (309) and the first insulating layer (307), 
wherein the second bonding layer (301+302) is between the second flexible substrate (300) and the first insulating layer (307), 
wherein the first functional layer (layer between 303 and 307) is between the second bonding layer and the first insulating layer, 
wherein the first bonding layer (308) and the second bonding layer (301+302) overlap with each other with the first insulating layer therebetween, 

wherein the first flexible substrate (309) is dented in the non-light-emitting portion (313). 

Regarding claim 9, Figure 6 of YAMAZAKI discloses that the light-emitting device according to claim 8, wherein the non-light-emitting portion (313) has a frame-like shape outside the light-emitting portion (314). 

Regarding claim 12, Figure 6 of YAMAZAKI discloses that the light-emitting device according to claim 8, wherein the first portion (edge portion) has a frame-like shape, and wherein the first portion surrounds the light-emitting portion (314). 

Regarding claim 13, Figure 6 of YAMAZAKI discloses that the light-emitting device according to claim 8, wherein the first portion (edge portion) has a belt-like shape, and wherein the first portion is located along the edge of the light-emitting device (in Figure 6). 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being obvious over YAMAZAKI et al (US 20100163859 A1) in view of KOO et al (US 20070279571 A1).

Regarding claim 1, Figure 6 of YAMAZAKI discloses a light-emitting device comprising: 
a light-emitting portion (314); and 
a non-light-emitting portion (313) having a frame-like shape outside the light-emitting portion; 
a first flexible substrate (309); 
a second flexible substrate (300) over the first flexible substrate; 
a first bonding layer (308); 
a second bonding layer (301+302); 
a first insulating layer (307); and 
a first functional layer (layers between 303 and 307), 
wherein the first bonding layer (308) is between the first flexible substrate (309) and the first insulating layer (307), 
wherein the second bonding layer (301+302) is between the second flexible substrate (300) and the first insulating layer (307), 

wherein the first bonding layer (308) and the second bonding layer (301+302) overlap with each other with the first insulating layer (307) therebetween, wherein the light-emitting portion comprises a light-emitting element (305) in the first functional layer,
wherein a gap between the first flexible substrate (309) and the second flexible substrate (300) is smaller in a first portion (edge portion) of the non-light-emitting portion (313) than in the light-emitting portion (314), and
wherein the first flexible substrate (309) is dented (at edge) in the non-light-emitting portion (313). 
 
YAMAZAKI  does not teach wherein the non-light-emitting portion comprises a spacer having an insulating property.

However, KOO is a pertinent art which teaches a display device and a manufacturing method thereof, and more particularly, to a display device and a manufacturing method thereof, which can prevent permeation of oxygen and moisture ([0003]). Figures 3-4 of KOO teach a spacer 130 and an inorganic insulating layer 150 ([0030]) formed in the sealing section of the non-light-emitting portion of the display device ([0026]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the non-light-emitting portion (313, Figure 6) of YAMAZAKI according to the teaching of KOO, wherein the non-light-emitting portion (313) 
 
Regarding claim 2, Figure 1 of YAMAZAKI discloses a module comprising: the light-emitting device according to claim 1; and a flexible printed circuit board or an integrated circuit ([0056]). 

Regarding claim 3, Figure 1 of YAMAZAKI discloses an electronic device comprising: the module according to claim 2; and at least one of a sensor, an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button ([0056]). 

Regarding claim 4, Figure 6 of YAMAZAKI in view of KOO teaches that the light-emitting device according to claim 1, wherein the first portion (edge portion) of the non-light-emitting portion (313) comprises the spacer (please see 130+150 of KOO’s Figures). 

Regarding claim 5, Figure 6 of YAMAZAKI discloses that the light-emitting device according to claim 4, wherein a second portion (edge portion) of the first bonding layer (308) is dented, and wherein the second portion of the first bonding layer overlaps with the first portion of the non-light-emitting portion (313). 

Regarding claim 6, Figure 6 of YAMAZAKI discloses that the light-emitting device according to claim 4, wherein the first portion has a frame-like shape, and wherein the first portion (edge portion at 313) surrounds the light-emitting portion (314). 


Regarding claim 7, Figure 6 of YAMAZAKI discloses that the light-emitting device according to claim 4, wherein the first portion has a belt-like shape, and wherein the first portion is located along an edge of the light-emitting device (Figure 6). 

Regarding claim 10, Figure 6 of YAMAZAKI do not teach that the light-emitting device according to claim 8, wherein the non-light-emitting portion (313) comprises a spacer having an insulating property in the first functional layer. 

However, KOO is a pertinent art which teaches a display device and a manufacturing method thereof, and more particularly, to a display device and a manufacturing method thereof, which can prevent permeation of oxygen and moisture ([0003]). Figures 3-4 of KOO teach a spacer 130 and an inorganic insulating layer 150 ([0030]) formed in the sealing section of the non-light-emitting portion of the display device ([0026]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the non-light-emitting portion (313, Figure 6) of YAMAZAKI according to the teaching of KOO, wherein the non-light-emitting portion (313) comprises a spacer having an insulating property in order to prevent permeation of oxygen and moisture within the display device ([0003], KOO).

Regarding claim 11, Figure 6 of YAMAZAKI in view of KOO teach that the light-emitting device according to claim 10, wherein the spacer (at the edge according to the Figures 3-4 of 


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS SUE A can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        07/30/2021